 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDravo Corporation, Chris & Shaver Division andInternational Union of Operating Engineers, Local18C, AFL-CIO, Petitioner. Case 9-RC-12849January 18, 1980DECISION AND DIRECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anddeterminative challenges in an election held on April27, 1979,1 and the Hearing Officer's report recom-mending disposition of same.' The Board has reviewedthe record in light of the exceptions and briefs, andhereby adopts the Hearing Officer's findings andrecommendations. DIRECTIONIt is hereby directed that the Regional Director forRegion 9, pursuant to the Board's Rules and Regula-tions, Series 8, as amended, within 10 days from thedate of this Decision and Direction, open and countthe ballot of James Hunt and, thereafter, prepare andcause to be served on the parties a revised tally ofballots, including therein the count of said ballots. Inthe event that the revised tally of ballots shows that isPetitioner has received a majority of the valid ballotscast, the Regional Director shall issue the appropriatecertification of representative.In the event that the revised tally of ballots showsthat Petitioner has not received a majority of the validballots cast, a second election by secret ballot shall beconducted among the employees in the unit foundappropriate, at such time as the Regional Directordeems appropriate. The Regional Director for Region9 shall direct and supervise the election, subject to theBoard's Rules. Eligible to vote are those in the unitwho were employed during the payroll period ending' The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 12 for, and II against, the Petitioner;there were 2 challenged ballots.' On March 15. 1979, Petitioner filed a petition seeking a representationelection at the Employer's Apple Grove plant. The Regional Directorapproved a Stipulation for Certification Upon Consent Election on April 13,1979, and an election was held. The Petitioner challenged two ballots andlater filed objections to conduct affecting the results of the election. TheRegional Director investigated the challenges and the objections, issued aReport on Objections to Election and Challenged Ballots, and ordered ahearing to resolve the issues raised by the challenges, Objection 3, andPetitioner's assertion of an additional incident of objectionable conduct. TheRegional Director also recommended overruling Petitioner's Objections 1, 2,and 4. No party filed exceptions to the Regional Director's report within theimmediately before the date of issuance of the Noticeof Second Election, including employees who did notwork during that period because they were ill, onvacation, or temporarily laid off. Also eligible areemployees engaged in an economic strike whichcommenced less than 12 months before the electiondate and who retained their status as such during theeligibility period and their replacements. Those in themilitary services of the United States may vote if theyappear in person at the polls. Ineligible to vote areemployees who have quit or been discharged for causesince the designated payroll period and employeesengaged in a strike who have been discharged forcause since the commencement thereof, and who havenot been rehired or reinstated before the election date,and employees engaged in an economic strike whichcommenced more than 12 months before the electiondate and who have been permanently replaced.'Thoseeligible shall vote whether or not they desire to berepresented for collective-bargaining purposes by In-ternational Union of Operating Engineers, Local 18C,AFL-CIO.MEMBER PENELLO, dissenting in part:I agree with my colleagues that Objections 3 and 5should be overruled, and that the challenge to theballot of Russell Roush should be sustained. However,I would not direct a second election in the event thatthe revised tally of ballots shows that Petitioner hasfailed to receive a majority of valid votes cast. Theincidents upon which the majority relies to overturnthe election were not alleged in a timely filed writtenobjection. For the reasons set forth in my dissentingopinion in Dayton Tire and Rubber Co., 234 NLRB504 (1978), I would neither direct a hearing nor set anelection aside on the basis of conduct not specificallyalleged in such an objection. Accordingly, I wouldoverrule the Hearing Officer's finding that unlawfulinterrogations occurred and reject the consequentdecision to direct a second election. I would direct theRegional Director to open and count the ballot ofJames Hunt, issue a revised tally of ballots, and issuethe appropriate certification based thereon.time provided, and on July 5, 1979, the Board adopted the RegionalDirector's recommendations as contained in the report. Pursuant to thisOrder a hearing officer was designated and a hearing was held on July 5 and 6,August 2 and 3, and September 6, 1979.In the absence of exceptions, we adopt, pro forma. the Hearing Officer'srecommendations that the challenge to the ballot of James Hunt andObjections 3 and 5 be overruled.The Employer excepts, inter alia, to the findings of the Hearing Officer onthe ground that he erred in crediting certain testimony. It is the establishedpolicy of the Board not to overrule a hearing officer's credibility resolutionsunless they are clearly in error. The Coca-Cola Bottling Company of Memphis.132 NLRB 481, 483 (1969); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957).We find insufficient basis for disturbing the credibility resolutions in this case.' [Excelsior footnote omitted from publication.]247 NLRB No. 64414